DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The photographs of Figs. 21-24 should be replaced by drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments dated 9 February 2022 overcome the rejections under 35 U.S.C. 112(b) as provided in the Final rejection dated 9 November 2021. Additionally, the claims differ from the prior art of record to Harrison et al. (US 2003/0159219, hereinafter Harrison) because all of the plurality of bladders in the region of the mattress configured to support the torso of the patient are not spaced more closely together than the plurality of left turning bladders in a region of the mattress configured to support the legs of the patient. In combination with the other features of the claimed invention which were taught by Fountain (US 3,485,240) and Bohm et al. (US 2008/0313816, hereinafter Bohm) as discussed in the Non-Final Rejection dated 07 October 2020, further modifications to change the spacing between the bladders would not have been obvious to one having ordinary skill in the art at the time the invention was filed. Criticality for the spacing is provided in paragraph [0227] of the Applicant’s pre-grant publication US 2019/0133857 which states “the multiple turning bladders 2120a-h may be spaced more closely together or overlap one another, where the bulk of a patient's body weight is located (such as the torso) and then may have greater spacing between bladders where there will be less patient weight (such as in the legs), for example.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC J KURILLA/Primary Examiner, Art Unit 3619